Per Curiam,
Trial by jury having been waived, this case was submitted to the court below under the provisions of the act of April 22, 1874.
*638The record contains a clear and concise statement of the facts found by the learned trial judge together with the legal conclusions drawn by him therefrom. The questions presented have been so fully considered and so satisfactorily disposed of that further discussion of any of them is unnecessary. The judgment in favor of the defendant is therefore affirmed.
Judgment affirmed on the opinion of the court below.